An examiner’s amendment to the record appears below.
 
The paragraph beginning on page 1, line 5, of the substitute specification filed on December 31, 2018, has been replaced by the following:
This application is a continuation of and claims the priority to U.S. Non-Provisional Application No. 14/929,779, filed November 2, 2015, now U.S. Patent No. 10,092,423, and entitled “Coordinated Control for an Arm Prosthesis”, which is a continuation of Application No. PCT/US2014/036599, filed May 2, 2014, and entitled “Coordinated Control for an Arm Prosthesis”, which claims priority to and the benefit of U.S. Provisional Patent Application No. 61/818,596, filed May 2, 2013 and entitled “Coordinated Control for an Arm Prosthesis”, the content of all of which are herein incorporated by reference in their entireties.

The above revision was made in order to correct minor informalities as to consistency between Applicant’s specification and the corrected Application Data Sheet of December 18, 2020, on the basis of the Petition Decision mailed on February 4, 2021.
Any inquiry concerning this communication should be directed to DAVID H WILLSE at telephone number (571)272-4762.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774